—In an action to recover damages for personal injuries, the plaintiffs appeal from an order of the Supreme Court, Kings County (Jones, J.), dated November 1, 2000, which granted the motion of the defendant Collette Deiderio, a/k/a Collette Desiderio, for summary judgment dismissing the complaint insofar as asserted against her on the ground that neither plaintiff sustained a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
The appellants failed to come forward with sufficient admissible evidence to rebut the respondent’s prima facie showing that neither of them sustained a serious injury within the meaning of Insurance Law § 5102 (d) (see, Amato v Psaltakis, 279 AD2d 439). Thus, the Supreme Court properly granted the respondent’s motion for summary judgment dismissing the *172complaint insofar as asserted against her (see, Licari v Elliott, 57 NY2d 230). O’Brien, J. P., S. Miller, McGinity, Schmidt and Townes, JJ., concur.